Case: 19-30668      Document: 00515865302          Page: 1     Date Filed: 05/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 17, 2021
                                    No. 19-30668
                                                                            Lyle W. Cayce
                                                                                 Clerk

   Curtis A. Fletcher,

                                                              Plaintiff—Appellant,

                                       versus

   Louisiana Department of Transportation and
   Development,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CV-860


   Before Southwick, Costa, and Duncan, Circuit Judges.
   Per Curiam:*
          The    district   court   dismissed    Curtis      Fletcher’s     disability
   discrimination suit as untimely. Fletcher was fired in 2014 but did not file his
   Rehabilitation Act claim until 2018. He thus brought the claim far too late if
   this is the usual situation in which the Rehabilitation Act “borrow[s] a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30668      Document: 00515865302          Page: 2   Date Filed: 05/17/2021




                                    No. 19-30668


   limitation period from state law.” Frame v. City of Arlington, 657 F.3d 215,
   236 (5th Cir. 2011) (en banc). The relevant Louisiana statute of limitations
   is one year. La. Civ. Code art. 3492.
          Fletcher argues, however, that federal law’s catchall four-year
   limitations period instead applies. That statute of limitations applies to a
   “civil action arising under an Act of Congress enacted after” December 1,
   1990. 28 U.S.C. § 1658(a). The Supreme Court has said this provision
   applies when the plaintiff’s claim “was made possible by a post-1990
   enactment.” Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004).
   While the Rehabilitation Act was enacted in 1973, Fletcher argues that his
   claim was made possible by the ADA Amendments Act of 2008, which also
   applies to Rehabilitation Act claims. Soledad v. U.S. Dep’t of the Treasury,
   304 F.3d 500, 503 (5th Cir. 2002 (recognizing the Rehabilitation Act
   incorporates ADA standards).
          Fletcher contends that his impairment—hypertension—could not
   form the basis for a claim before the 2008 amendments. EEOC regulations
   and caselaw recognized that hypertension, if severe enough, could have
   qualified as a disability under the original ADA. 29 C.F.R. § 1630.2(j)(2); id.
   § 1630.2(h)(1) (defining “physical impairment” as a “physiological
   disorder” affecting, among other vital bodily functions, the “cardiovascular”
   system); Oswalt v. Sara Lee Corp., 74 F.3d 91, 92 (5th Cir. 1996) (addressing
   whether a hypertensive disability was “substantially limiting,” but not
   doubting that it could generally qualify as an impairment).
          Fletcher also argues that even if pre-2008 law recognized
   hypertension as a disability, it did not recognize short-term disabilities as
   qualifying impairments. As a legal question, this would present a closer issue.
   The 2008 amendments identified and rejected a narrow interpretation Toyota
   Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 185 (2002), had given to the




                                           2
Case: 19-30668      Document: 00515865302           Page: 3    Date Filed: 05/17/2021




                                     No. 19-30668


   “substantially limits” requirement for a disability.        P. L. No. 110-325
   §§ 2(a)(5)–(7), 2(b)(4)–(5), 122 Stat. 3533, 3554 (2008).          Courts have
   recognized that the amendments “explicitly” override “the requirement
   that the impairment be ‘permanent or long-term’ to qualify as a disability
   under the ADA.” Barlia v. MWI Veterinary Supply, Inc., 721 F. App’x 439,
   445 (6th Cir. 2018); see Mancini v. City of Providence, 909 F.3d 32, 40 (1st Cir.
   2018) (explaining that the amendments “defenestrated” the pre-ADAAA
   requirement that an impairment’s impact had to be “permanent or long
   term”); Summers v. Altarum Inst., Corp., 740 F.3d 325, 333 (4th Cir. 2014)
   (“Under the ADAAA and its implementing regulations, an impairment is not
   categorically excluded from being a disability simply because it is
   temporary.”); see also 29 C.F.R. § 1630.2(j)(1)(ix) (stating that “an
   impairment lasting or expecting to last fewer than six months can be
   substantially limiting”).
          But we need not decide whether a claim based on short-term
   hypertension was “made possible” by the 2008 amendments. Jones, 541
   U.S. at 382.    Fletcher’s complaint describes a disability of substantial
   duration. It rendered him unable to work beginning in May 2014. In
   September, he asked to start using nearly a year’s worth of accrued leave.
   The allegations thus describe an impairment that would be substantially
   limiting into 2015 if not longer. A claim based on an impairment of that
   duration was at least “possible” before the ADAAA. Consequently, the one-
   year limitation period applies, and Fletcher’s suit was filed years too late.
          The judgment is Affirmed.




                                          3